DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 July 2022 has been entered.
Response to Amendment
Claims 11, 13, and 16-30 are currently pending. No amendments have been made.
Claim Objections
Claim 11 and 30 are objected to because of the following informalities:
“indicating at” in step (c) of claim 11 should read “indicating the at”
“indicating at” in step (ii) of claim 30 should read “indicating the at”
Appropriate correction is required.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11, 13, and 16-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 11 follows.
Regarding claim 11, the claim recites a series of steps or acts, obtaining a plurality of simultaneously recorded signals from a plurality of skin contact electrodes on the person. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of determining one or more mean phase shifts sets forth a judicial exception. This step describes a mathematical concept (including mathematical relationships, mathematical formulas or equations, mathematical calculations). Thus, the claim is drawn to a mathematical concept, which is an abstract idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 11 recites using the displayed measure to determine the level of fatigue of each associated muscle, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The using the displayed measure to determine the level of fatigue of each associated muscle does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on using the determined level of fatigue, nor does the method use a particular machine to perform the abstract idea. The claim merely recites that a processor performs these steps. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the abstract idea into a practical application.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the abstract idea, the claim recites additional steps of obtaining a plurality of simultaneously recorded signals from a plurality of electrodes of skin contact electrodes on the person, the processor determining a set of points in time in each signal, determining the measure indicating the at least one of the blood lactate concentration and the oxygen uptake by determining one or more mean phase shifts, and displaying the measure indicating at least one of the blood lactate concentration and the oxygen uptake of the person. Obtaining data (plurality of simultaneously recorded signals from a plurality of skin contact electrodes on the person) in order to analyze, through an algorithm/mathematical equation, the data to determine a measure of blood lactate concentration and/or oxygen uptake is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the obtaining, analyzing, and displaying steps are each recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the abstract idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and analyzing activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and comparing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claims 29 and 30.
Regarding claims 29 and 30, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The recited electrodes are generic sensors configured to perform pre-solutional data gathering activity, the display is a generic device configured to perform displaying a number, and the processor is configured to perform the abstract idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application. It is also noted that claim 29 does not include an output, or display, step, as mentioned in claims 11 and 30.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to analyzing the data. The analyzing steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.
Response to Arguments
Applicant argues that none of the prior art teaches determining one or more phase shifts, wherein: each of the one or more mean phase shifts is determined at the mean of a plurality of phase shifts determined from a pair of signals of the plurality of simultaneously recorded signals. Examiner respectfully agrees and the 35 U.S.C. 103 rejections have been withdrawn.  Reconsideration was given to 35 U.S.C. 101 which is presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791